UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4150


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRENDAN CORNELIUS PENN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00087-RJC-DCK-1)


Submitted: October 23, 2019                                 Decided: November 25, 2019


Before DIAZ, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brendan Cornelius Penn appeals from his 24-month sentence imposed pursuant to

his guilty plea to escape. On appeal, Penn contends that he received ineffective assistance

of counsel when his attorney failed to object to the court’s incorrect factual statements at

sentencing. We affirm.

       To prove a claim of ineffective assistance of counsel, a defendant must show

(1) “that counsel’s performance was deficient,” and (2) “that the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). “Unless an

attorney’s ineffectiveness conclusively appears on the face of the record, [ineffective

assistance] claims are not addressed on direct appeal.” United States v. Faulls, 821 F.3d
502, 507-08 (4th Cir. 2016). Instead, such claims should be raised in a motion brought

pursuant to 28 U.S.C. § 2255 (2012), in order to permit sufficient development of the

record. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

       Here, we find that the record fails to conclusively establish either prong of

Strickland. Accordingly, we affirm Penn’s sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2